                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

United States of America,           )
                                    )                 Criminal No.: 0:17-cr-01142-JMC-1
                                    )
            v.                      )
                                    )
DeMarco McDow,                      )                       ORDER AND OPINION
                                    )
                                    )
                                    )
            Defendant.              )
____________________________________)


       Before the court for review are Defendant DeMarco Dow’s (“Defendant”) objections to

the Presentence Investigation Report (“PSR”) filed on September 24, 2018. 1 (ECF No. 43.) The

court overrules Defendant’s first objection.

                                          I. INTRODUCTION


       On June 25, 2018, Defendant pleaded guilty to being a felon in possession of a firearm.

(ECF Nos. 38, 42.) On September 24, 2018, the PSR was filed. (ECF No. 39.) The PSR

indicates that on July 18, 2017, Defendant pleaded guilty as indicted to Possession with Intent to

Distribute Cocaine Base. 2 (ECF No. 48 at 10 ¶ 29.) The PSR found that this conviction “is

considered a controlled substance offense for purposes of U.S.S.G. § 2K2.1(a),” (id.), and that as

a result, Defendant’s base offense level is twenty (20).       (Id. at 12–13 ¶ 43.)     The PSR

recommends Defendant’s “Total Offense Level” is seventeen (17) after applying reductions for

accepting responsibility. (Id. at 13 ¶¶ 50–51.) Finally, the PSR concludes that, “Based upon a
1
  The PSR was amended and refiled on November 27, 2018, to reflect Defendant’s objections.
(ECF No. 48.)
2
  According to the PSR, Defendant was indicted for “possess[ing] with intent to distribute,
dispense, or deliver cocaine base (crack cocaine) in violation of Section 44-53-375, of the Code
of Laws of South Carolina.” (ECF No. 48 at 10 ¶ 29.)
                                                1
total offense level of 17 and a criminal history category of IV, the guideline imprisonment range

is 37 months to 46 months.” (Id. at 15 ¶ 69.) Defendant “objects to the [PSR] increasing his

base offense level from a 14 to a 20 based on” his prior South Carolina conviction for Possession

with Intent to Distribute Cocaine Base. (ECF No. 48-1 at 1.)

       Section 2K2.1(a)(4)(A) of the United States Sentencing Guidelines (“Guidelines”)

provides for a base offense level of 20 if “the defendant committed any part of the instant offense

subsequent to sustaining one felony conviction of either a crime of violence or a controlled

substance offense.” (emphasis added). A “controlled substance offense” is defined under the

Guidelines as

       an offense under federal or state law, punishable by imprisonment for a term
       exceeding one year, that prohibits the manufacture, import, export, distribution, or
       dispensing of a controlled substance (or a counterfeit substance) or the possession
       of a controlled substance (or a counterfeit substance) with intent to manufacture,
       import, export, distribute, or dispense.

U.S.S.G. § 4B1.2(b).     The commentary to U.S.S.G. § 4B1.2 further defines a controlled

substance as including the offenses of “aiding and abetting, conspiring, and attempting to

commit” the above offenses. Id. at cmt. 1.

       When determining whether a prior state conviction qualifies as a “controlled substance

offense” under the Guidelines, the court “approach[es] the issue categorically, looking ‘only to

the fact of conviction and the statutory definition of the prior offense.’” United States v.

Cabrera–Umanzor, 728 F.3d 347, 350 (4th Cir. 2013) (quoting Taylor v. United States, 495 U.S.

575, 602, (1990)); McNeill v. United States, 563 U.S. 816, 820 (2011) (“The only way to answer

this backward-looking question is to consult the law that applied at the time of that conviction.”).

“The categorical approach focuses on the elements of the prior offense rather than the conduct

underlying the conviction.” Id. To apply the categorical approach, the court “compar[es] the



                                                 2
elements of the underlying offense to the federal definition.” United States v. Walker, 858 F.3d

196, 198 (4th Cir. 2017). See also Mathis v. United States, 136 S. Ct. 2243, 2248 (2016) (“The

comparison of elements that the categorical approach requires is straightforward when a statute

sets out a single (or ‘indivisible’) set of elements to define a single crime. The court then lines

up that crime’s elements alongside those of the generic offense and sees if they match.”). If the

elements of the underlying offense “sweep[] more broadly” than the federal definition, “a

conviction under that law cannot count” as a controlled substance offense. Descamps v. United

States, 570 U.S. 254, 261 (2013).

       At the time Defendant was sentenced, section 44-53-375(B) of the South Carolina Code

Ann. (2017) provided,

       A person who manufactures, distributes, dispenses, delivers, purchases, or
       otherwise aids, abets, attempts, or conspires to manufacture, distribute, dispense,
       deliver, or purchase, or possesses with intent to distribute, dispense, or deliver
       methamphetamine or cocaine base, in violation of the provisions of Section 44-
       53-370, is guilty of a felony and, upon conviction:

           (1) for a first offense, must be sentenced to a term of imprisonment of not
           more than fifteen years or fined not more than twenty-five thousand
           dollars, or both;

           (2) for a second offense, the offender must be imprisoned for not less than
           five years nor more than thirty years, or fined not more than fifty thousand
           dollars, or both;

           (3) for a third or subsequent offense, the offender must be imprisoned for
           not less than ten years nor more than thirty years, or fined not more than
           fifty thousand dollars, or both.

       When faced with a statute like this, the sentencing court must first determine whether the

statute is “divisible” or “indivisible.” A divisible statute “sets out one or more elements of the

offense in the alternative.” Descamps, 570 U.S. at 257. An indivisible statute “creates an

implied list of every means of commission that otherwise fits the definition of a given crime.”



                                                3
United States v. Hemingway, 734 F.3d 323, 334 (4th Cir. 2013) (quoting Descamps, 570 U.S. at

271). Put another way,

       The first task for a sentencing court faced with an alternatively phrased statute is
       . . . to determine whether its listed items are elements or means. If they are
       elements, the court should do what we have previously approved: review the
       record materials to discover which of the enumerated alternatives played a part in
       the defendant’s prior conviction, and then compare that element (along with all
       others) to those of the generic crime. But if instead they are means, the court has
       no call to decide which of the statutory alternatives was at issue in the earlier
       prosecution.

Mathis, 136 S. Ct. at 2256 (citation omitted). Thus, if the statute lists means, or is indivisible, the

categorical approach applies. But, if the statute list elements, and is divisible, the modified

categorical approach applies. See United States v. Vinson, 794 F.3d 418, 430 (4th Cir. 2015)

(“Because the offense is divisible, the modified categorical approach is applicable.”);

Omargharib v. Holder, 775 F.3d 192, 198 (4th Cir. 2014) (“After Descamps, we may apply the

modified categorical approach only if the state crime at issue is divisible.”); United States v.

Marshall, No. 16-4594, 2018 WL 4150855, at *8 (4th Cir. Aug. 29, 2018) (“When a state statute

is ‘divisible,’ however, we apply the modified categorical approach, which enables us to

compare the elements of the state and federal generic offenses.”). If “the statute is ‘divisible’—

i.e., comprises multiple, alternative versions of the crime—a later sentencing court cannot tell,

without reviewing something more, if the defendant's conviction was for” a version of the crime

that meets the federal definition, and therefore, qualifies for a sentencing enhancement.

Descamps, 570 U.S. at 262. Under the modified categorical approach, “the sentencing court may

. . . consult certain approved ‘extra-statutory materials . . . to determine which statutory phrase

was the basis for the conviction.” United States v. Cabrera-Umanzor, 728 F.3d 347, 350 (4th

Cir. 2013) (quoting Descamps, 570 U.S. at 256). However, “As the Supreme Court emphasized .

. . the modified categorical approach, ‘serves a limited function: It helps effectuate the

                                                  4
categorical analysis when a divisible statute, listing potential offense elements in the alternative,

renders opaque which element played a part in the defendant's conviction.’”             Id. (quoting

Descamps, 570 U.S. at 260).

        Defendant argues that because section 44-53-375(B) can be violated by purchasing

cocaine, it “does not meet the guideline definition of a controlled substance offense, as defined

by U.S.S.G. § 4B1.2(b).” (ECF No. 48-1 at 1–2.) Defendant asserts section 44-53-375(B) “sets

out a list of ways a defendant can violate [it]. Because th[is] statute sets out a single crime, a

drug violation, that can be committed a number of different ways, [it] is not divisible. (Id. at 2.)

Thus, Defendant argues, “Under the categorical approach, [section 44-53-375(B)] do[es] not

qualify as a predicate offense[] under [U.S.S.G.] § 4 B1.2[’s] definition of a ‘controlled

substance offense.’” (Id.)

        Alternatively, Defendant argues that even if the court finds the modified categorical

approach applies, the court should not rely on sentencing sheets to determine whether the offense

Defendant pleaded guilty to meets the federal definition for a controlled substance offense. (Id.

at 3.) Defendant asserts that his sentencing sheet refers to a statute of conviction—section 44-

53-375—which prohibits the purchase of cocaine, and Defendant pleaded guilty “as indicted.”

(Id.)   Because the sentencing sheet refers to the statute, Defendant contends it is not an

appropriate basis for determining whether his conviction meets the definition for a controlled

substance offense. (Id.)

        The PSR asserts that S.C. Code Ann. § 44-53-375 is divisible, and therefore, the modified

categorical approach applies. (ECF No. 48-1 at 4–6.) The PSR relies on the Fourth Circuit’s

unpublished opinions in United States v. Vinson, 340 F. App’x 882, 883 (4th Cir. 2009) (“Vinson

claims that because the South Carolina statute under which he was convicted also criminalizes



                                                 5
the purchase of drugs, the district court needs to look beyond the statute to evaluate Vinson’s

conduct. We disagree.”); United States v. Marshall, No. 16-4594, 2018 WL 4150855, at *8 (4th

Cir. Aug. 29, 2018) (“[W]e conclude that South Carolina Code §§ 44-53-370 and 445 set forth

alternative elements, and that, therefore, the statutes are subject to review under the modified

categorical approach.”); United States v. Rhodes, 736 F. App’x 375, 379 (4th Cir. 2018)

(assuming for purposes of the appeal that S.C. Code Ann. § 44-53-445(A) (2003) is divisible);

and United States v. Sulton, 740 F. App’x 45, 46 (4th Cir. 2018) (“We conclude that [South

Carolina Code § 44-53-375(B)] is divisible because, on its face, it criminalizes multiple, different

actions taken with respect to methamphetamine, and nothing in the statutory text states or

suggests that the enumerated actions are alternative ways to commit an element of a single

offense rather than alternative offenses.”); and the Fifth Circuit’s decision in United States v.

Rodriguez-Negrete, 772 F.3d 221, 225–27 (5th Cir. 2014) (applying the modified categorical

approach to 44-53-370(a)(1)). (Id.)

                                             II. ANALYSIS

A. Divisibility of S.C. Code Ann. § 44-53-375(B)

       To determine whether the actions listed in an alternatively phrased statute, like section

44-53-375(B), are elements or means, the Supreme Court directs sentencing courts to consider

state court decisions and the statute itself. Mathis, 136 S. Ct. at 2256. Specifically, the Mathis

Court instructs sentencing courts to consider whether the “statutory alternatives carry different

punishments,” or whether the statute “identif[ies] which things must be charged.” Id. “[I]f state

law fails to provide clear answers,” Mathis authorizes federal judges to look to “the record of a

prior conviction itself,” namely the indictment and the jury instructions. Id. See id. at 2257

(“Conversely, an indictment and jury instructions could indicate, by referencing one alternative



                                                 6
term to the exclusion of all others, that the statute contains a list of elements, each one of which

goes toward a separate crime.”).

       Keeping with Mathis, this court must first determine whether section 44-53-375(B) lists

elements or means. The language and structure of section 44-53-375(B), and several decisions

of the South Carolina Supreme Court and Court of Appeals, lead the court to conclude that the

“numerous forms of conduct” listed in section 44-53-375(B) are means as opposed to elements.

State v. Miles, 805 S.E.2d 204, 208 (S.C. Ct. App. 2017) (“Section 44-53-370 is concerned with

criminalizing numerous forms of conduct involving illegal drugs.”).

       Initially, the court finds section 44-53-375(B) is at least divisible by three. In State v.

Brown, the appellant was convicted of “possession with intent to distribute crack cocaine,

possession with intent to distribute crack cocaine within proximity of a school, distribution of

crack cocaine, and distribution of crack cocaine within proximity of a school.” 461 S.E.2d 828,

829 (S.C. Ct. App. 1995).       The South Carolina Court of Appeals found distribution and

possession with intent to distribute were different crimes stating, “We wish to emphasize that

there is no prohibition against the contemporaneous prosecution by the State for both possession

with intent to distribute and distribution of crack cocaine and the related school charges where,

like this case, they arise out of the same conduct.” Id. at 832. See also id. at 831 (“In South

Carolina, the offenses of distribution of crack cocaine and possession of crack cocaine with the

intent to distribute are statutory crimes, found in S.C. Code Ann. Section 44–53–375(B) (Supp.

1994).” (emphasis added)). This statement supports the conclusion that section 44-53-375(B) is

at least divisible by three, as possession with intent to distribute is a separate offense from

distribution under Brown. See also Marshall, 2018 WL 4150855, at *8 (“Courts in South

Carolina treat the purchase of a controlled substance as a distinct crime from possession with



                                                 7
intent to distribute under Section 44-53-370.”); State v. Watson, No. 2013-UP-312, 2013 WL

8538756, at *2 (S.C. Ct. App. July 3, 2013) (“South Carolina law regards simple possession as a

lesser-included offense of PWID[, possession with intent to distribute,] heroin but not of

purchasing heroin.      By requiring the jury to address PWID heroin and purchasing heroin

separately, the trial court ensured the jury (1) understood the lesser-included relationship existed

only between simple possession and PWID heroin and (2) examined the evidence of purchasing

heroin separately.”).

       As to conspiracy under section 44-53-375(B), in Harden v. State, the South Carolina

Supreme Court explained, “Conspiracy is a separate offense from the substantive offense, which

is the object of the conspiracy. A defendant may be separately indicted and convicted of both the

conspiracy, and the substantive offenses committed in the course of the conspiracy.” 602 S.E.2d

48, 50 (S.C. 2004). Also, conspiracy under section 44-53-375(B) carries a different punishment

than the other two crimes. At the time of Defendant’s conviction, section 44-53-420 of the South

Carolina Code Ann. (2017) provided that,

       [A] person who attempts or conspires to commit an offense made unlawful by the
       provisions of this article shall, upon conviction, be fined or imprisoned in the
       same manner as for the offense planned or attempted; but the fine or
       imprisonment shall not exceed one half of the punishment prescribed for the
       offense, the commission of which was the object of the attempt or conspiracy.

See also State v. Fowler, 289 S.E.2d 412, 413 (S.C. 1982) (“[Under S.C. Code Ann. § 44-53-

420,] [t]he maximum sentence for conspiracy to commit a drug offense is one-half of the

maximum punishment for the offense which was the object of the conspiracy.”).

       Additionally, the court notes that section 44-53-375(B) repeats the terms “manufacture,

distribute, dispense, deliver, [and] purchase,” which is significant because as the statute repeats

these terms, it modifies them with different phrases. The second repetition of these terms is



                                                 8
modified by the words “aid, abet, attempt, or conspire to.” S.C. Code Ann. § 44-53-375(B)

(201). The third repetition of the terms “distribute, dispense, or deliver” is modified by the

phrase “possess with intent to.” Id. “[A]id, abet, attempt, or conspire to” and “possess with

intent to” must be modifications because if they are not read in conjunction with the repeated

terms, parts of the statute would be nonsensical. For example, if “aid” stood alone, the statute

would make it unlawful to “aid . . . a controlled substance or a controlled substance analog.” Id.

The same would be true if “aid, abet, attempt, or conspire to” are read together, but not as

modifiers; in that case, the statute would make it unlawful to “aid, abet, attempt, or conspire to .

. . a controlled substance or a controlled substance analog.” Id. As these readings of the statute

make no sense, “aid, abet, attempt, or conspire to” and “possess with intent to” must modify the

terms “manufacture, distribute, dispense, deliver, [and] purchase.” See Lancaster Cty. Bar Ass’n

v. S.C. Comm’n on Indigent Def., 670 S.E.2d 371, 373 (S.C. 2008) (“In construing a statute, this

[c]ourt will reject an interpretation when such an interpretation leads to an absurd result that

could not have been intended by the legislature.”). These structural features strongly suggest that

manufacturing, distributing, dispensing, delivering, or purchasing methamphetamine or cocaine

base is distinct from possessing with the intent to distribute, dispense, or deliver

methamphetamine or cocaine base.

       Accordingly, the court finds section 44-53-375(B) defines at least three different crimes,

making it unlawful to: (1) “manufacture, distribute, dispense, deliver, [or] purchase . . .

methamphetamine or cocaine base”; (2) “aid, abet, attempt, or conspire to manufacture,

distribute, dispense, deliver, or purchase . . . methamphetamine or cocaine base”; and (3)

“possess with intent to distribute, dispense, or deliver methamphetamine or cocaine base.”

           a. Divisibility of Manufacture, Distribute, Dispense, Deliver, and Purchase



                                                 9
       Therefore, having concluded that section 44-53-375(B) defines at least three different

crimes, the court considers the issue raised by Defendant’s objection: whether manufacture,

distribute, dispense, deliver, and purchase are elements or means. See United States v. Cabrera-

Umanzor, 728 F.3d 347, 352 (4th Cir. 2013) (“General divisibility, however, is not enough; a

statute is divisible for purposes of applying the modified categorical approach only if at least one

of the categories into which the statute may be divided constitutes, by its elements, a crime of

violence.”).

         To make this determination, the court, following Mathis, first looks to whether the

statutory alternatives carry different punishments.      See 136 S. Ct. at 2256 (“If statutory

alternatives carry different punishments, then under Apprendi[v. New Jersey, 530 U.S. 466

(2000),] they must be elements.”). The statutory alternatives listed in section 44-53-375(B) do

not carry different punishments; nowhere in the statute is there a variance in sentence based upon

whether a person manufactures, distributes, dispenses, delivers, or purchases a controlled

substance. See S.C. Code Ann. § 44-53-370(a)(1) (2002). What affects a person’s sentence

under section 44-53-375(B) is the number of offenses under the section. For example, under

section 44-53-375(B)(1),

       A person who manufactures, distributes, dispenses, delivers, purchases, or
       otherwise aids, abets, attempts, or conspires to manufacture, distribute, dispense,
       deliver, or purchase, or possesses with intent to distribute, dispense, or deliver
       methamphetamine or cocaine base, in violation of the provisions of Section 44-
       53-370, is guilty of a felony and, upon conviction:

           (1) for a first offense, must be sentenced to a term of imprisonment of not
           more than fifteen years or fined not more than twenty-five thousand
           dollars, or both;

(emphasis added). But, under section 44-53-375(B)(2),




                                                10
           (2) for a second offense, the offender must be imprisoned for not less than
           five years nor more than thirty years, or fined not more than fifty thousand
           dollars, or both;

(emphasis added). Finally, under section 44-53-375(B)(3),

            (3) for a third or subsequent offense, the offender must be imprisoned for
           not less than ten years nor more than thirty years, or fined not more than
           fifty thousand dollars, or both.

Thus, under section 44-53-375(B) a person who manufactures methamphetamine or cocaine base

is subject to the same punishment as someone who purchases methamphetamine or cocaine base,

which indicates that under section 44-53-375(B), manufacture, distribute, dispense, deliver, and

purchase are means, not elements. See Mathis, 136 S. Ct. at 2256 (“If statutory alternatives carry

different punishments, then under Apprendi they must be elements.”)

       In addition to considering the “statute on its face,” the Mathis Court also directed

sentencing courts to consider state court decisions. See 136 S. Ct. at 2256 (“The listed premises

in Iowa’s burglary law, the State Supreme Court held, are ‘alternative method[s]’ of committing

one offense, so that a jury need not agree whether the burgled location was a building, other

structure, or vehicle. When a ruling of that kind exists, a sentencing judge need only follow what

it says.” (citation omitted)). Unfortunately, there is no “ruling of that kind” from the South

Carolina courts on whether manufacture, distribute, dispense, deliver, and purchase under section

44-53-375(B) are means or elements. But there are several decisions, perhaps of a different kind,

that do provide the court with a clear enough answer.

       The most direct evidence from the South Carolina courts that under section 44-53-375(B)

manufacture, distribute, dispense, deliver, and purchase are means and not elements, comes from

the South Carolina Supreme Court in State v. Raffaldt, 456 S.E.2d 390, 394 (S.C. 1995). In

describing the jury instructions requested by Appellant Raffaldt at trial, the South Carolina



                                               11
Supreme Court observed that, “[T]he charges requested by Raffaldt relate to the various ways to

commit distribution and possession.” Raffaldt, 456 S.E.2d at 394 (emphasis added) (citing S.C.

Code Ann. § 44–53–370(a) and (d)(3) (1985 and Supp. 1993)). Thus, according to this statement

in Raffaldt, 44-53-370(a)(1) defines different ways or means, as opposed to elements.           Id.

Furthermore, in Harden v. State, the South Carolina Supreme Court held, “Trafficking may be

accomplished by several means, including conspiracy.”          602 S.E.2d 48, 50 (S.C. 2004)

(emphasis added).     See also State v. Ezell, 468 S.E.2d 679, 681 (S.C. Ct. App. 1996)

(“[T]rafficking in crack cocaine may be accomplished by a variety of criminal acts, including the

knowing possession of a certain quantity of the drug, under § 44-53-375(C).”).          Of course,

different sections of the South Carolina drug statutes are at issue in Raffaldt and Harden.

However, these statutes are undeniably closely related to section 44-53-375(B) in both language

and purpose. In Raffaldt, the South Carolina Supreme Court stated that what distinguishes

section 44-53-370 from the trafficking statute is the amount of drugs, not the criminal act: “It is

the amount of cocaine, rather than the criminal act, which triggers the trafficking statute, and

distinguishes trafficking from distribution and simple possession.”          456 S.E.2d at 394.

Moreover, the South Carolina Supreme Court has affirmed numerous times that “it is well settled

that statutes dealing with the same subject matter are in pari materia and must be construed

together, if possible, to produce a single, harmonious result.” Fullbright v. Spinnaker Resorts,

Inc., 802 S.E.2d 794, 798 (S.C. 2017), reh’g denied (Aug. 22, 2017) (quoting Beaufort County v.

S.C. State Election Comm’n, 718 S.E.2d 432, 435 (S.C. 2011)). Accordingly, the findings by the

South Carolina Supreme Court in Harden and the South Carolina Court of Appeals in Ezell, that

the trafficking statute lists several means—as opposed to elements or distinct crimes—provide




                                                12
further weight to the conclusion that manufacture, distribute, dispense, deliver, and purchase are

means and not elements under section 44-53-375(B).

       The court notes that based on decisions of the South Carolina Supreme Court, under

section 44-53-375(B), “manufactur[ing]” methamphetamine and cocaine base may stand alone

from “distribut[ing], dispens[ing], deliver[ing], [and] purchas[ing]” methamphetamine and

cocaine base. For example, in Carter v. State, the South Carolina Supreme Court found, “While

the caption of this indictment refers to § 44-53-370, the plain language of the body of the

indictment clearly notifies respondent that he is charged with manufacturing methamphetamine.”

495 S.E.2d at 777 (S.C. 1998). Four years later in State v. Walker, the South Carolina Supreme

Court held,

       Evidence sufficient to sustain a conviction for manufacturing marijuana may not
       always be sufficient to sustain a conviction for cultivating marijuana on the lands
       of another, even where there is no dispute the property belonged to someone other
       than the defendant. The manufacturing statute, S.C. Code Ann. § 44–53–
       370(a)(1) . . . when read in conjunction with the definitional statute, S.C. Code
       Ann. § 44–53–110 . . ., and State v. Austin, . . . 279 S.E.2d 374, 375 (1981),
       equates the act of “harvesting” with the offense of “manufacturing.” The code,
       however, does not equate “harvesting” with “cultivating.”

562 S.E.2d 313, 314 n.2 (2002). See also Austin, 279 S.E.2d at 375 (“Appellant questions the

clarity and sufficiency of Section 44-53-370 in specifying the crime of ‘manufacture.’ Basically,

South Carolina has adopted the Uniform Controlled Substances Act in Chapter 53 of Title 44,

Code of Laws of South Carolina, 1976. In the definitional portion of the Act, Section 44-53-110,

the terms ‘manufacture’ and ‘production’ are used interchangeably to denote the acts of

‘planting, cultivation, growing or harvesting of a controlled substance.’       We find nothing

uncertain about either this statutory language or its application to the facts of this case.”)

However, resolving Defendant’s objections does not require the court to determine whether

manufacturing methamphetamine and cocaine base is a separate crime from distributing,

                                               13
dispensing, delivering, and purchasing methamphetamine and cocaine base because Defendant

was convicted of Possession with Intent to Distribute Cocaine Base. (ECF No. 48 at 10 ¶ 29.)

B. Decisions from the Fourth Circuit

       At this point, the court has inquired enough. In answering the means/elements question,

Mathis does authorize sentencing courts to look beyond the statute and state court decisions to

“the record of a prior conviction itself,” namely the indictment and jury instructions. 136 S. Ct.

at 2256–57. However, Mathis holds this is only appropriate “if state law fails to provide clear

answers.”   Id.   See also United States v. Diaz, 865 F.3d 168, 177 (4th Cir. 2017) (“The

government argues that under Mathis . . . we should ‘peek at the record’ to determine whether

the statute is divisible. However, the Supreme Court only recommends this in the absence of

‘clear answers’ from case law and other sources.” (citing Mathis, 136 S. Ct. at 2256)). The court

finds that the South Carolina drug statutes and South Carolina case law “create sufficient

consensus for [the court] to find the ‘clear answer,’” without peeking at the record of

Defendant’s prior conviction. Diaz, 865 F.3d at 177. The “clear answer” is that under section

44-53-375(B), manufacture, distribute, dispense, deliver, and purchase are means, not elements.

       The Fourth Circuit reached the opposite conclusion in United States v. Sulton, 740 F.

App’x 45 (4th Cir. 2018), an unpublished decision. 3 In Sulton, the Fourth Circuit found that,



3
 The PSR also cites United States v. Vinson, 340 F. App’x 882 (4th Cir. 2009); United States v.
Marshall, No. 16-4594, 2018 WL 4150855 (4th Cir. Aug. 29, 2018); United States v. Rhodes,
736 F. App’x 375, 379 (4th Cir. 2018), and the Fifth Circuit’s decision in United States v.
Rodriguez-Negrete, 772 F.3d 221 (5th Cir. 2014), as support for their position. (ECF No. 48-1 at
4–6.) Vinson does not analyze the means/elements question and was decided before Mathis. See
Vinson, 340 F. App’x at 883 (“Vinson claims that because the South Carolina statute under
which he was convicted also criminalizes the purchase of drugs, the district court needs to look
beyond the statute to evaluate Vinson’s conduct. We disagree. Vinson actually pleaded guilty to
an offense that is enumerated in § 924(e)(2)(A)(ii).”). Rhodes analyzes a different South
Carolina drug statute, not section 44-53-370. See Rhodes, 736 F. App’x at 379 (assuming, for
purposes, of the appeal that S.C. Code Ann. § 44-53-445(A) (2003) is divisible). And, the Fifth
                                               14
       the statute is divisible because, on its face, it criminalizes multiple,
       different actions taken with respect to methamphetamine, and nothing in
       the statutory text states or suggests that the enumerated actions are
       alternative ways to commit an element of a single offense rather than
       alternative offenses. See United States v. Rodriguez-Negrete, 772 F.3d
       221, 224-27 (5th Cir. 2014) (applying modified categorical approach to
       S.C. Code Ann. § 44-53-370(a)(1) (2018), which is phrased similarly to
       and referenced in § 44-53-375(B) ); State v. Brown, . . . 461 S.E.2d 828,
       831 ([S.C. Ct.] App. 1995) (noting that distribution of crack cocaine and
       possession with intent to distribute crack cocaine are separate offenses
       each criminalized by § 44-53-375(B) ).

740 F. App’x at 46. However, this is a departure from Mathis. In Mathis, the Supreme Court

found it particularly important to the divisibility analysis whether the statutory alternatives carry

different punishments. See Mathis, 136 S. Ct. at 2256 (“Likewise, the statute on its face may

resolve the issue. If statutory alternatives carry different punishments, then under Apprendi they

must be elements.”). As explained above, under section 44-53-375(B), manufacture, distribute,

dispense, deliver, and purchase do not carry different punishments, which the Sulton court did

not consider in its analysis. Sulton, 740 F. App’x at 46.

       Moreover, in Sulton, the Fourth Circuit cited one South Carolina case, State v. Brown,

461 S.E.2d 828, 831 (S.C. Ct. App. 1995), as authority. In Brown, the South Carolina Court of

Appeals held,

       We wish to emphasize that there is no prohibition against the contemporaneous
       prosecution by the State for both possession with intent to distribute and


Circuit’s decision in Rodriguez-Negrete, in addition to not being binding on this court, analyzes a
different South Carolina drug statute, does not directly answer the means/elements questions, and
was also decided before Mathis. See Rodriguez-Negrete, 772 F.3d at 227 (“Because the statute
of Rodriguez’s conviction criminalizes drug distribution offenses as well as the mere purchase of
drugs—the latter not necessarily a drug trafficking offense—the statute alone would not be
sufficient and determinative to support Rodriguez’s sentence. Under the modified categorical
approach, we may determine the offense of Rodriguez’s conviction by consulting a limited class
of documents approved by the Supreme Court in Shepard v. United States.”). Therefore, instead
of reviewing all of those decisions, this court will only examine the Fourth Circuit’s decision in
United States v. Sulton, 740 F. App’x 45 (4th Cir. 2018).
                                                 15
       distribution of crack cocaine and the related school charges where, like this case,
       they arise out of the same conduct. As in Ball, if the trial judge is satisfied there
       is evidence to go to the jury on all charges, the judge must instruct the jury as to
       each. However, where the alleged possession with intent to distribute and
       distribution arise from the same conduct, such that the possession would merge
       into the distribution, if the jury so finds, then the trial judge should instruct the
       jury to convict on one charge or the other, but not both.

461 S.E.2d at 832. As explained above, this court finds that under section 44-53-375(B),

manufacturing, distributing, dispensing, delivering, or purchasing methamphetamine or cocaine

base is a distinct crime from possessing methamphetamine or cocaine base with the intent to

manufacture, distribute, dispense, deliver, or purchase methamphetamine or cocaine base. While

Brown confirms that purchasing methamphetamine or cocaine base is a distinct crime from

possessing methamphetamine or cocaine base with the intent to distribute it, Brown does not

answer whether purchasing methamphetamine or cocaine base is a distinct crime from

distributing methamphetamine or cocaine base, or manufacturing methamphetamine or cocaine

base, and so on, and so on. See id.

       Finally, because Sulton is an unpublished opinion, it is not binding on this court. Minor

v. Bostwick Labs., Inc., 669 F.3d 428, 433 n.6 (4th Cir. 2012) (“Unpublished decisions are also

not binding upon us.”); Collins v. Pond Creek Mining Co., 468 F.3d 213, 219 (4th Cir. 2006)

(“[W]e ordinarily do not accord precedential value to our unpublished decisions. Indeed, those

decisions have no precedential value, and they are ‘entitled only to the weight they generate by

the persuasiveness of their reasoning.’” (quoting Hupman v. Cook, 640 F.2d 497, 501 & n. 7 (4th

Cir. 1981))); United States v. Ruhe, 191 F.3d 376, 392 (4th Cir. 1999) (“Unpublished opinions

are not binding precedent in this circuit.”).        Accordingly, none of the Fourth Circuit’s

unpublished decisions relied upon by the PSR mandate how Defendant’s objections should be

resolved. This court remains convinced that section 44-53-375(B) sets forth alternative means

and, therefore, must apply the categorical approach.
                                                16
C. Application of the Categorical Approach

       Defendant pleaded guilty to “possession with intent to distribute, dispense, or deliver

methamphetamine or cocaine base” under section 44-53-375(B) of the South Carolina Code

(2017). (See ECF No. 48 at 10 ¶ 29.) Because this court finds distribute, dispense, or deliver

methamphetamine or cocaine base is a separate crime under section 44-53-375(B), contrary to

Defendant’s assertion, this portion of the statute, by its very language, does not prohibit the

purchase of methamphetamine or cocaine base. See id. Accordingly, the elements of possession

with intent to distribute, dispense, or deliver methamphetamine or cocaine base under section 44-

53-375(B) are narrower than that of a controlled substance offense under U.S.S.G. § 4B1.2.4

Compare U.S.S.G. § 4B1.1(a) with S.C. Code Ann. 44-53-375(B) (2017).              Therefore, the

categorical approach applies. See Mathis, 136 S. Ct. at 2257 (stating that under the categorical

approach, “Courts must ask whether the crime of conviction is the same as, or narrower than, the

relevant generic offense”). As previously explained, under the categorical approach, the court

“compar[es] the elements of the underlying offense to the federal definition.” Walker, 858 F.3d

at 198. Only if the elements of the underlying offense “sweep[] more broadly” than the federal

definition, “a conviction under that law cannot count” as a controlled substance offense.

Descamps, 570 U.S. at 261. Under these circumstances, when the elements of the statute of

conviction are narrower than the federal definition, “the categorical approach needs no help from

its modified partner.” Descamps, 570 U.S. at 265. See Mathis, 136 S. Ct. at 2257 (stating that

under the categorical approach, “Courts must ask whether the crime of conviction is the same as,



4
  Under section 44-53-110(17) of the South Carolina Code (2017), “distribute” means “means to
deliver (other than by administering or dispensing) a controlled substance.” Thus, as the word
“deliver” is used in the definition of “distribute,”—and Defendant made no objections
concerning the term “deliver”—the court declines to address whether section 44-375(B)’s use of
the word “deliver” makes it broader than the federal definition of a controlled substance.
                                               17
or narrower than, the relevant generic offense”). Therefore, because section 44-53-375(B) of the

South Carolina Code Ann. (2017) is narrower than the definition of a “controlled substance

offense” under U.S.S.G. § 4B1.2(b), Defendant’s conviction under that law can give rise to an

enhanced sentence under U.S.S.G. § 4B1.1(a), and the court overrules Defendant’s first

objection. As the court has found the modified categorical approach does not apply, the court

overrules Defendant’s second objection—that sentencing sheets are not appropriate Shepard

documents—as moot.

                                         III. CONCLUSION

       The court overrules Defendant’s first objection. As a result of finding the modified

categorical approach does not apply to convictions under section 44-53-375(B) of the South

Caroline Code Ann. (2017), the court overrules Defendant’s second objection as moot.

       IT IS SO ORDERED.




                                                   United States District Judge
December 14, 2018
Columbia, South Carolina




                                              18
